Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is claiming foreign priority of 09/21/2018 based on Foreign application DE10 2018 216 095.3.
Detailed action 
Claims 1-5, 7-9, 11-13 and 15-19 are pending and are being considered.
Claims 1-5, 7-9, 11-13 and 15-19 have been amended.
Claims 6, 10, 14 and 20 have been canceled.
112 and 101 are withdrawn due to claim being canceled.
Response to 103
	Applicants arguments filed on 07/14/2021 have been fully considered and are not persuasive. 
Argument regarding Claims 1 and 12 (previously claim 6):
	In response to applicants arguments on page 8 of remarks that Singh (i.e. primary reference) fails to teach modifying the digital data based on comparison result as required by the claim. The examiner acknowledges applicants point of view but respectfully disagrees because Singh on [0025] teaches by retrieving historical biophysical signal data associated with the same location and time tags, there is a greater likelihood that the retrieved historical biophysical signal data (i.e. first digital data since its stored in a digital form ) will match (i.e. equivalent to comparison step as required by the claim) the current biophysical signal data (i.e. second digital data) received from the wireless-enabled device. Further teaches the acceptable variation can then be used to form a tolerance or threshold matching score that indicates an acceptable substantial match between current biophysical signal data and historical biophysical signal data (i.e. equivalent to comparing the first and second biological sample). If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. modifying the second digital data based on comparison result by performing certain activities which will change the heart rate of a person) to match the historical biophysical signal data. In this manner, a person's current biophysical signal data can match (or sufficiently match) that same person's stored historical biophysical signal data to allow establishing a wireless connection between wireless-enabled devices.
	Argument regarding claim 5
	In response to applicants arguments on page 7-8 of remarks that Sing fails to teach the limitation “modifying the acquired digital data for the purposes of producing modified data before or after the aforementioned storage” The applicant argues that Singh only teaches measurements of heart rate of users are changed due to physiological condition. The examiner acknowledges applicants point of but respectfully disagrees because, first the claim does not recites under what circumstance the digital data is modified, broadly interpreted the digital data is being modified before or after storage which is explicitly taught by Singh on [0025] compare the received biophysical signal data (e.g., the biophysical signal data 112) with locally stored historical biophysical signal, If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. modifying the digital data based on comparison result by performing certain activities which will change the heart rate of a person) to match the historical biophysical signal data. 
	The applicant further argues that Singh also fails to teach controlling the biological system depending on the modified data. The examiner acknowledges applicants point of view but respectfully disagrees because Singh on [0025] explicitly teaches If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. modifying the digital data based on comparison result by performing certain activities which will change the heart rate of a person) to match the historical biophysical signal data. In this manner, a person's current biophysical signal data can match (or sufficiently match) that same person's stored historical biophysical signal data to allow establishing a wireless connection between wireless-enabled devices (i.e. equivalent to controlling biological system based on modification in the digital data)).
	Argument regarding claim 9
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Singh teaches controlling the biological system based on modifying the acquired digital data but fails to teach the control of the biological system is carried out using the infusion technique, Melker from analogous art overcomes the deficiency of Singh by having a chemical process of infusion in a biological system. One would be motivated to do so in order to perform patient treatment based on digital data of patient stored in blockchain using infusion technique (Melker on [0030]).
Claim Objections
Claims 1. 12, 17 and 19 objected to because of the following informalities: 
Claim 1 line 1 recites “a method……comprising the steps” should read as “a method…..comprising [[the]] steps: “
Claim 1 recites “storing the data….” should read as “storing the data of the biological sample”
Claim 12 recites “….first digital data, which were acquired…..” should read as “….first digital data
Claim 12 recites “….second digital data, which were acquired…..” should read as “…second digital data
Claim 17 recites “EEG” and “ENG” should be in bracket as (EEG) and (ENG)
Claim 19 recites “RAM” and “ROM” should be in bracket as (RAM) and (ROM)
   Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection unit and conversion unit in claim 12, “an encryption unit” in claim 13, “modification unit” in claim 14 and “effector unit” in claims 15-16.

Claim limitation(s) “detection unit, conversion unit”, “an encryption unit”, “modification unit” and “effector unit” of claims 12, 13, 14 and 15-16 respectively gives their broadest reasonable interpretation of the claim elements with a limited description in the specification. The examiner notes that these elements lie within apparatus having a transmitter/receiver and there is a clear link between the transmitter/receiver apparatus as the structure and the recited units See Fig 1 and associated text on page 9-10. Accordingly claims 12-16 invoke 35 U.S.C. 112 (f) or sixth paragraph, but the corresponding structure is described.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130005266) in view of Brehmer et al (hereinafter Brehmer) (US 20190229890).


Regarding claim 1 Singh teaches A method for acquiring and storing data of a biological sample, comprising the steps of (Singh on [0014, 0025 and 0040] teaches a method and apparatus for receiving biophysical signals (i.e. biological samples) generated by a person and storing the biophysical signals in the wireless-enabled device);
 acquiring the data of the biological sample (Singh Fig 5 block 506 and text on [0040] teaches the biophysical signal data collector 506 for receiving signals (e.g., electrical signals) from the sensor 202 representative of the biophysical signals 110 (i.e. biological sample as analog or digital electric signal));
 storing the data as digital data [[in a blockchain]] together with a timestamp (Singh Fig 5 block 506 and text on [0040] teaches the biophysical signal data collector 506 for receiving signals (e.g., electrical signals) from the sensor 202 representative of the biophysical signals 110 (i.e. biological sample as analog or digital electric signal) and translates or converts the signals into a digital format. See on [0025] teaches the historical biophysical signal data may be stored  in association with location and time tags indicating a location at which a wireless-enabled device was located when the historical biophysical signal data was collected and a time of day when the data was collected. In this manner, the wireless-enabled device may store multiple sets of historical biophysical signal data (i.e. in digital format because analog signals are converted into digital), each tagged with corresponding location and time tags).
wherein the stored digital data have a first digital data acquired as electromagnetic signals or stored as digital signals at a first time, at which a biological sample was in a first state, and a second digital data acquired as electromagnetic signals or stored as digital data at a second time, at which the biological sample was in a second state, comparing the first digital data to the second digital data, and modifying the second digital data according to a result of the comparison (Singh on [0025] teaches by retrieving historical biophysical signal data associated with the same location and time tags, there is a greater likelihood that the retrieved historical biophysical signal data (i.e. first digital data since its stored in a digital form ) will match (or substantially match) the current biophysical signal data (i.e. second digital data) received from the wireless-enabled device. That is, the person's heart rate will likely be influenced by the same environmental factors (i.e. state of biological sample) when the person is located at the same location (e.g., work, home, a gym, a shopping center, a coffee shop, a retail establishment, etc.) at the same time of day. Further teaches the acceptable variation can then be used to form a tolerance or threshold matching score that indicates an acceptable substantial match between current biophysical signal data and historical biophysical signal data (i.e. comparing the first and second biological sample). If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. modifying the second digital data based on comparison result by performing certain activities which will change the heart rate of a person) to match the historical biophysical signal data. In this manner, a person's current biophysical signal data can match (or sufficiently match) that same person's stored historical biophysical signal data to allow establishing a wireless connection between wireless-enabled devices).
	Although Singh teaches storing digital data with a timestamp in a memory, but fails to explicitly teach storing data in a blockchain, however Brehmer from analogous art teaches 
(Brehmer on [0022] teaches blockchain storing encrypted data along with timestamp in blockchain).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Brehmer into the teaching of Singh by storing the data in a blockchain. One would be motivated to do so in order to ensure the integrity of the data stored in a blockchain because it’s difficult to modify the chain of blockchain storing the data, so the data of patient medical record will be secure in blockchain (Brehmer on [0022]).

Regarding claim 2 the combination of Singh and Brehmer teaches all the limitations of claim 1 above Singh further teaches wherein the timestamp specifies a time at which an electromagnetic signal is acquired or specifies a time period at which the digital data is stored (Singh on [0025] teaches the historical biophysical signal data may be stored in association with location and time tags indicating a location at which a wireless-enabled device was located when the historical biophysical signal data was collected and a time of day when the data was collected (i.e. time the biological signal is acquired)).

Regarding claim 3 the combination of Singh and Brehmer teaches all the limitations of claim 1 above Singh further teaches wherein the data of the biological sample is biophysical and/or biochemical data acquired from the biological sample (Singh on [0025 and 0040] teaches a biophysical signals heart rate of person (i.e. from biological sample)).

Regarding claim 4 the combination of Singh and Brehmer teaches all the limitations of claim 1 above Singh further teaches wherein the data of the biological samples is acquired by measurement methods, including acquiring electromagnetic signals emitted by a biological sample, as analogue or digital electric signals, by electron tomography, electrocardiography, electronystagmography, potential measurements on cell membranes, or acquired by imaging methods, including photography of image files of video files, frommedical history or tissue assessments (Singh Fig 5 block 506 and text on [0040] teaches the biophysical signal data collector 506 (i.e. detection unit) for receiving signals (e.g., electrical signals) from the sensor 202 representative of the biophysical signals 110 (i.e. biological sample as analog or digital electric signal) and translates or converts the signals into a digital format. See on [0024-0025] teaches For example, for instances in which the biophysical signal data 112 is based on heart-related signals (e.g., electrocardiogram (EKG) signals, heart rate, etc.).

Regarding claim 5 the combination of Singh and Brehmer teaches all the limitations of claim 1 above Singh further teaches modifying the acquired digital data for the purposes of producing modified data before or after the aforementioned storage (Singh on [0025] teaches If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. modifying the digital data based on comparison result by performing certain activities which will change the heart rate of a person) to match the historical biophysical signal data. In this manner, a person's current biophysical signal data can match (or sufficiently match) that same person's stored historical biophysical signal data to allow establishing a wireless connection between wireless-enabled devices);
and controlling the biological system depending on the modified data (Singh on [0025] teaches If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. modifying the digital data based on comparison result by performing certain activities which will change the heart rate of a person) to match the historical biophysical signal data. In this manner, a person's current biophysical signal data can match (or sufficiently match) that same person's stored historical biophysical signal data to allow establishing a wireless connection between wireless-enabled devices (i.e. controlling biological system based on modification in the digital data)).

Regarding claim 7 the combination of Singh and Brehmer teaches all the limitations of claim 5 above Brehmer further teaches wherein the digital data is encrypted prior to storage in a blockchain using a symmetric or asymmetric encryption method (Brehmer on [0022] teaches one or more data objects stored on the blockchain may be encrypted before being stored on the blockchain as one or more data blocks. See also on [0061] teaches encrypting and decrypting data using data object key (i.e. symmetric encryption method)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Brehmer into the teaching of Singh by storing the data in a blockchain in an encrypted format. One would be motivated to do so in order to ensure the integrity of the data stored in a blockchain because it’s difficult to modify the chain of blockchain storing the data and further enhance the security of the data by encrypting the data before storage (Brehmer on [0022]).

Regarding claim 8 the combination of Singh and Brehmer teaches all the limitations of claim 7 above Singh further teaches wherein the digital data is modified or modulated (Singh on [0025] teaches If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. modifying the second digital data based on comparison result by performing certain activities which will change the heart rate of a person, this process is done before encryption and storage) to match the historical biophysical signal data. In this manner, a person's current biophysical signal data can match (or sufficiently match) that same person's stored historical biophysical signal data to allow establishing a wireless connection between wireless-enabled devices)).

Regarding claim 11 the combination of Singh and Brehmer teaches all the limitations of claim 5 above, Singh further teaches wherein storage of the digital data [[in a blockchain]] is implemented in a memory, including a RAM or a ROM (Singh on [0052] teaches memory in the form of RAM and ROM for storage).
a blockchain is implemented in a memory (Brehmer on [0022 and 0183] teaches blockchain stored in a data store for example on a memory).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Brehmer into the teaching of Singh by storing the data in a blockchain in an encrypted format. One would be motivated to do so in order to ensure the integrity of the data stored in a blockchain because it’s difficult to modify the chain of blockchain storing the data and further enhance the security of the data by encrypting the data before storage (Brehmer on [0022]).

Regarding claim 12 Singh teaches an apparatus comprising (Sing on [0035] teaches an apparatus for carrying out operation of biological system);
a detection unit for acquiring data emitted by a biological sample, as analogue or digital electric signals (Singh Fig 5 block 506 and text on [0040] teaches the biophysical signal data collector 506 for receiving signals (e.g., electrical signals) from the sensor 202 representative of the biophysical signals 110 (i.e. biological sample as analog or digital electric signal) and translates or converts the signals into a digital format);
a conversion unit for converting the analogue electric signals into digital data or maintaining the digital electric signal as digital data (Singh Fig 5 block 506 and text on [0040] teaches the biophysical signal data collector 506 (i.e. also for converting analog to digital) for receiving signals (e.g., electrical signals) from the sensor 202 representative of the biophysical signals 110 (i.e. biological sample as analog or digital electric signal) and translates or converts the signals into a digital format (i.e. converting the analog electric signal into digital format));
and a memory unit for storing the digital data [[in a blockchain]] together with a timestamp (Singh on [0025] teaches the historical biophysical signal data may be stored in association with location and time tags indicating a location at which a wireless-enabled device was located when the historical biophysical signal data was collected and a time of day when the data was collected. In this manner, the wireless-enabled device may store multiple sets of historical biophysical signal data, each tagged with corresponding location and time tags);
wherein the stored digital data have first digital data, which were acquired as electromagnetic signals or stored as digital signals at a first time, at which the biological sample was in a first state, and second digital data, which were acquired as electromagnetic signals or stored as digital data at a second time, at which the biological sample was in a second state (Singh on [0025] teaches by retrieving historical biophysical signal data associated with the same location and time tags, there is a greater likelihood that the retrieved historical biophysical signal data (i.e. first digital data since its stored in a digital form ) will match (or substantially match) the current biophysical signal data (i.e. second digital data) received from the wireless-enabled device. That is, the person's heart rate will likely be influenced by the same environmental factors (i.e. state of biological sample) when the person is located at the same location (e.g., work, home, a gym, a shopping center, a coffee shop, a retail establishment, etc.) at the same time of day. Further teaches the acceptable variation can then be used to form a tolerance or threshold matching score that indicates an acceptable substantial match between current biophysical signal data and historical biophysical signal data (i.e. comparing the first and second biological sample). If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. modifying the second digital data based on comparison result by performing certain activities which will change the heart rate of a person) to match the historical biophysical signal data. In this manner, a person's current biophysical signal data can match (or sufficiently match) that same person's stored historical biophysical signal data to allow establishing a wireless connection between wireless-enabled devices).
a comparing unit for comparing the first digital data to the second digital data (Singh on [0024-0025 and 0041-0042] teaches the acceptable variation can then be used to form a tolerance or threshold matching score that indicates an acceptable substantial match between current biophysical signal data and historical biophysical signal data (i.e. comparing the first and second biological sample) the comparison is performed by comparator 508)
and a modification unit for modifying or modulating the digital data according to the result of the comparison (Singh on [0024-0025] teaches If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. modifying the second digital data based on comparison result by performing certain activities which will change the heart rate of a person) to match the historical biophysical signal data. In this manner, a person's current biophysical signal data can match (or sufficiently match) that same person's stored historical biophysical signal data to allow establishing a wireless connection between wireless-enabled devices).
Although Singh teaches storing digital data with a timestamp in a memory, but fails to explicitly teach storing data in a blockchain, however Brehmer from analogous art teaches a memory unit for storing the digital data in a blockchain together with a timestamp (Brehmer on [0022] teaches blockchain stored on a data store for storing encrypted data along with timestamp of blockchain).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Brehmer into the teaching of Singh by storing the data in a blockchain. One would be motivated to do so in order to ensure the integrity of the data stored in a blockchain because it’s difficult to modify the chain of blockchain storing the data, so the data of patient medical record will be secure in blockchain (Brehmer on [0022]).

Regarding claim 13 the combination of Singh and Brehmer teaches all the limitations of claim 12 above, Singh further teaches further comprising  an encryption unit for encrypting the digital data prior to storage in a blockchain, using a symmetric or asymmetric encryption method (Brehmer on [0022] teaches one or more data objects stored on the blockchain may be encrypted before being stored on the blockchain as one or more data blocks. See also on [0061] teaches encrypting and decrypting data using data object key (i.e. symmetric encryption method)).
Regarding claim 15 the combination of Singh and Brehmer teaches all the limitations of claim 12 above, Singh further teaches further comprising an effector unit for exerting an influence on the biological sample depending on the stored digital data (Singh on [0025] teaches If at any subsequent time a wireless connection cannot be established due to the current biophysical signal data varying from the historical biophysical signal data by more than the determined acceptable variation, then display icons on a graphical user interface that are selectable by the user to suggest activities that would affect the user's current heart rate (i.e. exerting an influence by modifying the second digital data based on comparison result by performing certain activities which will change the heart rate of a person) to match the historical biophysical signal data. In this manner, a person's current biophysical signal data can match (or sufficiently match) that same person's stored historical biophysical signal data to allow establishing a wireless connection between wireless-enabled devices)).

Regarding claim 18 the combination of Singh and Brehmer teaches all the limitations of claim 12 above, Singh further teaches wherein the conversion unit is an analogue-to-digital converter (Singh Fig 5 block 506 and text on [0040] teaches the biophysical signal data collector 506 (i.e. detection unit) for receiving signals (e.g., electrical signals) from the sensor 202 representative of the biophysical signals 110 (i.e. biological sample as analog or digital electric signal) and translates or converts the signals into a digital format (i.e. converting the analog electric signal into digital format)).
Regarding claim 19 the combination of Singh and Brehmer teaches all the limitations of claim 12 above, Singh further teaches wherein the memory unit is or contains a random access memory RAM or a  read only memory ROM (Singh on [0052] teaches memory in the form of RAM and ROM).

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130005266) in view of Brehmer et al (hereinafter Brehmer) (US 20190229890) and further in view of Melker et al (US 20130276785).

Regarding claim 9 the combination of Singh and Brehmer teaches all the limitations of claim 8 above the combination fails to explicitly teach that the control is carried out by infusion techniques, irradiation techniques or other treatment techniques, however Melker from analogous art teaches wherein the control is carried out by infusion techniques, irradiation techniques or other treatment techniques (Melker on [0103, 0327 and 0354] teaches infusion control system technique).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Melker into the teaching of Singh and Brehmer by controlling the biological sample using infusion or irradiation techniques. One would be motivated to do so in order to perform patient treatment based on digital data of patient stored in blockchain using infusion technique (Melker on [0030]).
Regarding claim 16 the combination of Singh and Brehmer teaches all the limitations of claim 15 above, the combination fails to explicitly teach the effector unit is or contains an infusion system or an irradiation system, however Melker from analogous art teaches wherein the effector unit is or contains an infusion system or an irradiation system (Melker on [0103, 0327 and 0354] teaches infusion control system technique).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Melker into the teaching of Singh and Brehmer by controlling the biological sample using infusion or irradiation techniques. One would be motivated to do so in order to perform patient treatment based on digital data of patient stored in blockchain using infusion technique (Melker on [0030]).
Regarding claim 17 the combination of Singh and Brehmer teaches all the limitations of claim 15 above, the combination fails to explicitly teach the detection unit is an EEG appliance or an ENG appliance, however Melker from analogous art teaches wherein the detection unit is an electroencephalogram EEG appliance or an electronystagmography ENG appliance (Melker on [0327] teaches electroencephalogram (EEG) are used for patient treatment).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Melker into the teaching of Singh and Brehmer by detecting electrical analog signal from biological sample. One would be motivated to do so in order to perform patient treatment based on detecting electrical analog signal from biological sample using electroencephalogram (EEG) (Melker on [0030]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOEEN KHAN/ Examiner, Art Unit 2436                                                                                                                                                                                         /MOHAMMAD W REZA/Primary Examiner, Art Unit 2436